Citation Nr: 1047320	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  10-07 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to one-time payment from the Filipino Veterans 
Equity Compensation Fund.


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel












INTRODUCTION

The appellant does not have qualifying service with the United 
States Armed Forces.

This matter comes to the Board of Veterans' Appeals (Board) from 
a July 2009 administrative decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of the 
Philippines, which found that the appellant did not have 
qualifying service to be eligible for the one-time payment from 
the Filipino Veterans Equity Compensation Fund.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The service department verified that the appellant did not have 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the United 
States Armed Forces.


CONCLUSION OF LAW

The appellant does not have recognized active military service 
for the purpose of obtaining the one-time payment from the 
Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. § 501(a) 
(West 2002 & West Supp. 2010); American Recovery and Reinvestment 
Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 
38 C.F.R. § 3.203 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)   

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a)(1) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court) 
has held that in cases where the appellant alleges recognized 
guerrilla service or service in the Philippine Army during World 
War II, VA is obligated by the VCAA to inform the appellant of 
the information or evidence necessary to prove the element of 
veteran status.  Palor v. Nicholson, 21 Vet. App. 325, 331 (2007) 
("Since veteran status is frequently a dispositive issue in 
claims filed by Philippine claimants, some tailoring of VCAA 
notice concerning proof of veteran status is necessary in most, 
if not all, cases.").

In this case, although the appellant was not provided with the 
required notification prior to the initial adjudication of his 
claim, the Board finds that no prejudice has resulted.  In a July 
2009 letter, the RO explained that verification of military 
service was the responsibility of the National Personnel Records 
Center (NPRC) and its findings were binding on VA.  Because NPRC 
had certified that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces during World 
War II, he was not legally entitled to payment from the Filipino 
Veterans Equity Compensation Fund.

After affording the appellant the opportunity to submit 
additional evidence and argument, the RO reconsidered his claim 
in the December 2009 Statement of the Case and again in the July 
2010 Supplemental Statement of the Case.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006); Medrano v. Nicholson, 21 
Vet. App. 165 (2007); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an Statement of 
the Case or Supplemental Statement of the Case, is sufficient to 
cure a timing defect).

Moreover, to the extent that the notification provided to the 
appellant did not include specific information regarding veteran 
status, the Board finds that such error is not prejudicial.  As 
set forth in more detail below, the service department has twice 
certified that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces during World 
War II.  VA is bound by this certification.  See Soria v. Brown, 
118 F.3d 747, 749 (Fed. Cir. 1997); Palor, 21 Vet. App. at 332 
("The Federal Circuit's decision in Soria recognizes that 
service department certifications that Philippine service either 
qualifies or does not qualify the claimant for veteran status are 
conclusive and binding on VA."); Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).  In light of the binding certification, any VCAA 
notification error is non-prejudicial as the appellant is not 
entitled to benefit as a matter of law.  See Valiao v. Principi, 
17 Vet. App. 229 (2003); see also Palor, 21 Vet. App. at 332-33 
("Therefore, in assessing whether the appellant was prejudiced 
by VA's failure to notify him of the various methods available 
for proving Philippine veteran status, the Court can conclude 
only that because the appellant is currently ineligible for VA 
benefits as a matter of law based on the [the service 
department's] refusal to certify the appellant's service, he was 
not prejudiced by the section 5103(a) notice error.").

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in the 
development of a claim.  This includes assisting the claimant in 
procuring service medical records and other relevant treatment 
records and providing a VA examination when necessary. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

A review of the record indicates that all necessary evidence 
relative to this claim has been obtained and associated with the 
claims file.  As set forth in more detail below, the service 
department has twice certified that the appellant had no service 
as a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the U.S. Armed Forces 
during World War II.  The initial certification was in June 2009.  
Subsequently, the appellant submitted additional information 
which the RO forwarded to the service department for review; the 
RO also requested reverification of service for the appellant.  
See Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008) 
(holding that the duty to assist requires that new evidence 
submitted by a claimant in support of a request for verification 
of service from the service department must be submitted to the 
service department for review).  As set forth in more detail 
below, the service department responded that no change was 
warranted in the prior negative certification.  Since that 
negative certification, the appellant has produced no additional 
information which would warrant a third request to NPRC.

The appellant has identified no other pertinent evidence, nor is 
there any indication of relevant, outstanding evidence.  In this 
regard, the Board recognizes that in a July 2010 letter from the 
appellant, he stated that his service could be verified from the 
files of the Recovered Personnel Division, Philippines-Ryukyus 
Command.  According to the appellant, all Philippine Army 
personnel who had served in the Philippine Commonwealth Army 
United States Army Forces, Far East (USAFFE) during World War II 
could be verified by the Philippines-Ryukyus Command.  However, 
the Board notes that any documents submitted by the Philippines-
Ryukyus Command would not meet the requirements of 38 C.F.R. § 
3.203, as the Philippines-Ryukyus Command is not a United States 
service department.  Only records from a United States service 
department can establish a person's service.  38 C.F.R. § 3.203.  
In addition, where service department certification is required, 
the service department's decision on such matters is binding on 
the VA.  See Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997); Duro, 
2 Vet. App. at 530, 532.  Thus, given that any documents from the 
Philippines-Ryukus Command would not be accepted by the Board as 
verification of service for the purpose of determining 
eligibility for VA benefits including the one-time payment from 
the Filipino Veterans Equity Compensation Fund, the Board does 
not find it necessary to obtain such documents.      

Given the nature of the issue on appeal, the Board finds that 
there is no need for a VA medical opinion.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2010).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or development 
action is necessary on the issue now being decided.  No 
reasonable possibility exists that any additional assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2010).  The Board further notes that 
the Court has held that the VCAA is not applicable to matters in 
which the law, and not the evidence, is dispositive.  See Mason 
v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  As set forth in more detail below, the 
appellant's appeal must be denied as a matter of law.


II.  Factual Background

In February 2009, the appellant submitted an application for one-
time payment from the Filipino Veterans Equity Compensation Fund.  
He claimed to have served in the USAFFE from December 1941 to 
December 1946.  The appellant also alleged that he had served as 
a recognized guerilla with HQ Company (Co), 3rd BN, 83rd Inf. 
Regt, 81st Division.   In support of his claim, the appellant 
submitted a copy of a letter from the Philippine Veterans Affairs 
Office, Department of National Defense, dated in October 2002.  
In the letter, the Philippine Veterans Affairs Office confirmed 
that the appellant was a veteran of World War II/Philippine 
Revolution who had served with the 81st Div PA.  The appellant 
also submitted copies of membership cards which showed that he 
was a member of the Veterans Federation of the Philippines and 
the American Legion.  

Following receipt of the appellant's claim, the RO contacted the 
service department and requested verification of the appellant's 
reported military service.  In June 2009, the service department 
responded that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the Armed Forces of the United 
States.  Thus, in June 2009, the RO denied the appellant's claim 
on the basis that the service department had certified that he 
did not have the requisite military service to establish 
eligibility therefor.  The appellant subsequently filed a timely 
appeal.    

In continuing support of his application, the appellant submitted 
additional documents.  Specifically, he submitted a copy of an 
Extract from the Armed Forces of the Philippines, dated in 
November 1966.  He also submitted a copy of a Finance Service 
report from the Headquarters Army of the Philippines, dated in 
October 1947.  In the report, it was noted that a final 
settlement of pay and allowances was made to the appellant.  In 
addition, the appellant submitted a copy of an Affidavit from 
J.D.M., dated in July 1946.  In the affidavit, Mr. M. stated that 
he was a physician and former commanding officer of the 
Headquarter Medical Service Troop of the Bohol Area Command, 
which was a recognized guerrilla unit in Bohol.  According to Mr. 
M., he personally knew the appellant.  He noted that the 
appellant was a USAFFE soldier who had joined the guerrilla 
movement in Bohol in 1942.  Mr. M. reported that the appellant 
served under him until the disbandment of the Bohol Area Command.  
The appellant further submitted a copy of an Affidavit for 
Philippine Army Personnel, dated in January 1946.  According to 
the Affidavit, the appellant served in the USAFFE from December 
1941 to July 1945.  He also submitted a Certification from the 
General Headquarters, Armed Forces of the Philippines, dated in 
October 1993.  In the Certification, it was noted that the 
Veteran served in the USAFFE from December 1941 to July 1945.      

In February 2010, the RO contacted the service department and 
requested reverification of the appellant's reported military 
service.  In its request, the RO attached copies of the documents 
that the appellant had submitted in support of his claim, 
including the Affidavit for Philippine Army Personnel, dated in 
January 1946.  In March 2010, an official of the NPRC responded 
that the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the Armed Forces of the United States.  Thus, based on 
that certification, the RO confirmed its previous denial. 

In July 2010, the appellant submitted evidence that was 
duplicative of evidence already associated with the claims file 
and that had been previously considered by the NPRC.   


III.  Applicable Law

The Philippine islands became a United States possession in 1898 
when they were ceded from Spain following the Spanish-American 
War.  During World War II, various military units, including the 
regular Philippine Scouts, the new Philippine Scouts, the 
Guerrilla Services, and more than 100,000 members of the 
Philippine Commonwealth Army, were called into the service of the 
United States Armed Forces of the Far East by President Franklin 
D. Roosevelt. See Military Order of July 26, 1941, 6 Fed. Reg. 
3825 (Aug. 1, 1941).  Current law, however, provides that the 
service of certain Filipino veterans does not entitle them to 
receive full benefits administered by the Secretary U.S. 
Department of Veterans Affairs.  38 U.S.C.A. § 107 (West 2002).

On February 17, 2009, the President signed the American Recovery 
and Reinvestment Act, intended for "job preservation and 
creation, infrastructure and investment, energy efficiency and 
science, assistance to the unemployed, and State and local fiscal 
stabilization."  See Pub. L. No. 111-5, 123 Stat. 115 (2009).  
The legislation included a provision for the creation of the 
Filipino Veterans Equity Compensation Fund, providing one time 
payments to "eligible persons" in the amount of $9,000 for non- 
United States citizens, or $15,000 for United States citizens.  
Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2009).

An "eligible person" is defined as any person who served before 
July 1, 1946, in the organized military forces of the Government 
of the Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States pursuant to 
the military order of the President dated July 26, 1941, 
including among such military forces organized guerrilla forces 
under commanders appointed, designated, or subsequently 
recognized by the Commander in Chief, Southwest Pacific Area, or 
other competent authority in the Army of the United States; or 
who served in the Philippine Scouts under section 14 of the Armed 
Forces Voluntary Recruitment Act of 1945 (59 Stat. 538).  
Additionally, the person must have been discharged or released 
from such service under conditions other than dishonorable.  Pub. 
L. No. 111-5, § 1002(d), 123 Stat. 115, 200-202 (2009).

The Act further directs the Secretary to "administer the 
provisions of this section in a manner consistent with applicable 
provisions of title 38, United States Code, and other provisions 
of law, and shall apply the definitions in section 101 of such 
title in the administration of such provisions, except to the 
extent otherwise provided in this section."  Id. 

The Secretary is authorized by statute to prescribe "regulations 
with respect to the nature and extent of proof and evidence and 
the method of taking and furnishing them in order to establish 
the right to benefits" under the laws administered by VA." 38 
U.S.C. § 501(a)(1) (West 2002).  Pursuant to that authority, the 
Secretary has prescribed regulatory provisions governing the 
evidentiary requirements for establishing the requisite service 
for VA benefits purposes.

That regulation provides that for the purpose of establishing 
entitlement to benefits, VA may accept evidence of service 
submitted by a claimant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: (1) 
the evidence is a document issued by the service department, (2) 
the document contains needed information as to length, time and 
character of service; and (3) in the opinion of the VA the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a) (2010).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document may 
be accepted without verification if the document shows, in 
addition to meeting the above requirements, (1) service of four 
months or more, or (2) discharge for disability incurred in the 
line of duty, or (3) 90 days creditable service based on records 
from the service department such as hospitalization for ninety 
days for a line of duty disability.  38 C.F.R. § 3.203(b). When 
the claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements discussed above, the VA 
shall request verification of service from the service 
department.  38 C.F.R. § 3.203(c) (2010).

The Court has held that the findings by the service department 
verifying a person's service are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Duro, 2 Vet. App. 
at 530, 532; Dacoron v. Brown, 4 Vet. App. 115 (1993); Venturella 
v. Gober, 10 Vet. App. 340 (1997).  The U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has reached the same 
conclusion.  See e.g., Soria v. Brown, 118 Fed. 3rd 747, 749 
(Fed. Cir. 1997) (noting that "[b]ecause the United States 
Department of the Army refused to certify [the claimant's] 
alleged service in the Philippine Army, the VA properly refused 
to consider his claim for veterans' benefits based on that 
service.").


IV.  Analysis

As set forth above, the NPRC has twice certified that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the United States Armed Forces.  VA is bound by that 
certification.

In this case, the appellant did not submit a DD Form 214, a 
Certification of Release or Discharge from Active Duty, or an 
original Certificate of Discharge in accordance with 38 C.F.R. § 
3.203(a)(1).  In addition, in regard to the copy of an Affidavit 
for Philippine Army Personnel, dated in January 1946, the copy of 
a Finance Service report from the Headquarters Army of the 
Philippines, dated in October 1947, the copy of an Extract from 
the Armed Forces of the Philippines, dated in November 1966, the 
Certification from the General Headquarters, Armed Forces of the 
Philippines, dated in October 1993, and the copy of a letter from 
the Philippine Veterans Affairs Office, dated in October 2002, 
the aforementioned documents submitted by the appellant fail to 
satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof 
of service, as they are not official documents of the appropriate 
United States service department, but rather documents from the 
Philippine government.  As such, these documents may not be 
accepted by the Board as verification of service for the purpose 
of determining eligibility for VA benefits including the one- 
time payment from the Filipino Veterans Equity Compensation Fund.

The appellant also has submitted copies of various membership 
cards.  These documents, however, do not establish qualifying 
service for purposes of legal entitlement to the one-time payment 
from the Filipino Veterans Equity Compensation Fund.  In 
addition, the copy of an Affidavit from Mr. M., dated in July 
1946, also does not establish qualifying service for purposes of 
legal entitlement to the one-time payment from the Filipino 
Veterans Equity Compensation Fund.    

The NPRC has twice certified that the appellant had no service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.  This verification is binding on VA such that VA has no 
authority to change or amend the finding.  Duro, 2 Vet App. at 
530, 532.  The proper course for the applicant, who believes 
there is a reason to dispute the report of the service department 
or the content of military records is to pursue such disagreement 
with the service department.  See Sarmiento v. Brown, 7 Vet. App. 
80, 85 (1994).  Recognition of service by the Philippine 
Government, although sufficient for entitlement to benefits from 
that Government, is not sufficient for benefits administered by 
VA.  This Department is bound to follow the certifications by the 
service departments with jurisdiction over United States military 
records.

Based upon the record in this case, the appellant had no service 
as a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.  The appellant may not, therefore, be considered a 
veteran for the purpose of establishing entitlement to VA 
benefits including the one- time payment from the Filipino 
Veterans Equity Compensation Fund.



As the appellant did not have the requisite service to qualify 
him for payment from the Filipino Veterans Equity Compensation 
Fund, the appeal must be denied. Where, as here, the law is 
dispositive, the claim must be denied due to an absence of legal 
entitlement.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Legal entitlement to one-time payment from the Filipino Veterans 
Equity Compensation Fund is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


